Citation Nr: 1224470	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-36 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977, and from August 1980 to November 1982, to include service in Korea along the DMZ from April 1982 to October 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for service connection for PTSD.

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 1(2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder. Here, the medical evidence of record reflects that the Veteran's psychiatric disorder has been variously diagnosed, to include major depression, generalized anxiety disorder, and PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, in addition to a diagnosis of PTSD, the record evidence does indicate diagnoses of major depression and generalized anxiety disorder, which the RO did not consider as a subject of the broader issue of service connection for an acquired psychiatric.  See Clemons v. Shinseki, supra.  In light of the principles of fair process and to avoid any prejudice to the Veteran, it is necessary to return this matter to the RO in order to ensure that the Veteran's right to due process is preserved.

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD.  In an October 2006 statement, the Veteran asserted to the effect that his psychiatric disability is related to events that occurred while he was stationed in the demilitarized zone (DMZ), in Korea.  He reports that while he was assigned to a guard post at Ouellette, Korea, a fire started in the neutral zone that ignited mines in the area and lasted for four and half days.  He further reported that shortly after the fires were extinguished, he and his patrol witnessed the slaughter of two North Koreans who were trying to defect.  He claims that he received superficial fragment wounds during the incident (though none of his service treatment records confirms such wounds).  The Veteran also reported that his patrol was denied permission to return fire so that they could not defend themselves.  

The Veteran's service personnel records, including his DD Form 214, confirm that he served in Korea from April 5, 1982 until October 9, 1982, as a gunner, and he was assigned to B Company, 1st and 23rd, Infantry, 2nd Infantry Division.  In accordance with the laws administered by VA, however, the Veteran's active duty service in Korea is not deemed to have been during a period of war.  38 C.F.R. § 3.2 (2011).

A November 2007 Memorandum from the JSRRC Coordinator reflects that a formal finding was made that there was a lack of information required to corroborate the stressor(s) associated with the Veteran's claim for service connection for (a psychiatric disorder, to include) PTSD.  It was noted that the Veteran's service personnel records confirmed that he served in Korea from April 5, 1982 until October 9, 1982 as a gunner, and he was assigned to B Company, 1st and 23rd, Infantry, 2nd Infantry Division.  However, the RO determined that the record was absent any decoration or award signifying direct participation in combat operations and his previously claimed in-service stressors either lacked sufficient detail to attempt confirmation or, by their very nature were incapable of substantiation.  Thus, the RO determined that further attempt at verification would be futile and the Veteran's claim was denied based on a lack of a verified inservice stressor event in the November 2007 rating decision. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.304(f) were revised effective July 13, 2010; given that the Veteran's case was pending at the time of the issuance of the revised regulations, such revisions apply.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id. 

These revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  On remand, VA should notify the Veteran of the revised regulations and give the Veteran another opportunity to present information and/or evidence pertinent to his appeal in light of the above revisions, to include filling out and returning a VA Form 21-0781. 

Based on the above, and in light of the fact that it appears that the Veteran served in a location that might have involved "hostile military activity" as indicated by his personnel service records, noting his (peacetime) service in Korea as a gunner and the award of a National Defense Service Medal, the Board is of the opinion that a VA psychiatric examination is warranted to clarify the Veteran's psychiatric diagnosis(es) and to obtain an opinion as to the etiology of any diagnosed psychiatric disorder.  Prior to examination, outstanding VA medical records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing him of the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304(f). 

2.  Ask the Veteran to submit a completed VA Form 21-0781, in order to obtain more detailed information about his claimed stressful experiences and events while he served in Korea from April 1982 to October 1982.

3.  Take appropriate action to contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, to investigate and attempt to verify the Veteran's reported stressors. JSRRC should also be asked to provide the histories of the Veteran's unit during the time he was in Korea from April 5, 1982 until October 9, 1982 (only a six month period, which if necessary, could be divided into two three-month periods for research purposes).  In particular, the JSRRC should review Operational Reports and Lessons Learned (ORLLs) and morning reports from B Company, 1st and 23rd, Infantry, 2nd Infantry Division, stationed in Korea and note whether the type of incidents described by the Veteran occurred.  Documentation of the exact incidents described by the Veteran is not necessary.  If more detailed information is need for this research, the Veteran should be given an opportunity to provide it.

4.  To accord the Veteran the opportunity to submit evidence in support of his claim for service connection for a psychiatric disorder, request that the Veteran and his representative provide the information that identifies the location and approximate time frame covered by any additional records, VA or private, pertaining to mental health (psychiatric) treatment, evaluation, observation or hospitalization that the Veteran may have received, which are not already on file.

The RO/AMC should attempt to obtain any additional records identified as relevant by the Veteran during the course of the remand.  To facilitate obtaining any non-VA records, the Veteran should be requested to execute and return any necessary authorization or release forms, and an attempt to obtain any such records should be made, provided that the Veteran completes the required authorization forms. 

5.  Following the receipt of a response from the entities outlined above, the RO/AMC should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO/AMC should so state in its report.  This report is then to be added to the claims folder. 

6.  After all available records and/or responses received from each contacted entity are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all present acquired psychiatric disorders, to include PTSD.  The claims file, to include a complete copy of the REMAND, must be made available to the examiner for review.  Following interview and examination of the Veteran as well as review of the claims folder contents, the examiner is asked to address the following questions: 

a.  whether the Veteran manifests PTSD and, if so, identify all stressors supporting the PTSD diagnosis.  The examiner should specifically state whether a supporting PTSD stressor involves the Veteran's fear of hostile military activity; AND

b.  for each and every psychiatric disability entity other than PTSD diagnosed, provide an opinion as to whether such disorder was caused by any event during service; OR

c.  for each and every psychiatric disability entity other than PTSD diagnosed, provide an opinion as to whether such disorder was manifested within one year following the Veteran's discharge from service in September 1977, or in November 1982.

In all conclusions, the examiner must explain the medical basis or bases for his or her opinion with use of the evidence of record.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

7.  Following the above actions, review and readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


